DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwindt et al. (USPN 7,859,350)
Regarding claim 1, Schwindt et al. teach a method of manufacturing an ion trap device (inherent to the ion trap 16 of figures 1, 4 and 5), the method comprising: 
forming an electrode pattern (fig. 5, electrodes 28, deposited in a mold (col. 8, lines 21-23), by preparing a silicon substrate 60, see col. 8, lines 27-34) on the upper and lower surfaces of a semiconductor substrate (fig. 5, electrodes 28 formed on upper and lower surfaces of semiconductor substrate 60 (i.e. interpreting the semiconductor substrate to include all four layers 60 and the electrodes 28 formed on the upper and lower surface of the outermost substrate surfaces).  Further note: col. 8, lines 14 “each substrate 60 containing two electrodes”) by depositing a conductive film on the upper and lower surfaces of the semiconductor substrate (col. 8, lines 21-23, note: tungsten deposited in a mold from one or more layers 68 of silicon dioxide formed on the silicon substrate 60.  Figure 5 shows electrodes 28 on upper and lower surfaces of substrate 60.), the electrode pattern including a first RF electrode rail, a second RF electrode rail (figure 5, note RF electrodes 28 on upper and lower surface, wherein the electrodes 28 are wires, thus equivalent to rails (col. 8, lines 14-15)), at least one first DC electrode, and at least one second DC electrode (fig. 5, note: DC electrodes 28); 
forming a plurality of processing holes penetrating the semiconductor substrate at a predetermined position on the electrode pattern (col. 9, lines 6-8, note: an opening 62 formed through each silicon substrate 60.  Col. 9, lines 29-34 note: removing thermal oxide layer at locations of the opening 62 while not substantially chemically attacking the tungsten electrodes 28. Therefore, the opening 62 as seen in figure 4 results in a 

    PNG
    media_image1.png
    854
    1283
    media_image1.png
    Greyscale

forming a through hole (fig. 4, 70/72) penetrating the semiconductor substrate from a side surface of the semiconductor substrate to the other side surface of the semiconductor substrate (col. 9, lines 8-19), the through hole passing through the each of plurality of processing holes in the semiconductor substrate (figure 4 shows openings 70/72 passing through the processing holes formed by electrode 28 via enlarged opening 62, then terminating with an additional opening formed at an opposite end of the ion trap 16 (not shown but discussed in col. 9, lines 16-19).); and 
forming, by etching an inner surface of the through hole (col. 9, lines 29-37), an ion trapping zone at a predetermined area in the through hole (trapping zone formed at 
Claim 2 recites substantially commensurate limitations as claim 1 and is rejected for the same reasons as discussed in the rejection of claim 1.

Relevant Art:
Brownnutt et al. (Brownnutt et al., “Monolithic microfabricated ion trap chip design for scalable quantum processors”, New Journal of Physics, 2006) see discussion in Final Rejection of 08/05/2020.
Wilpers (Wilpers et al. “A monolithic array of three-dimensional ion traps fabricated with conventional semiconductor technology”, 2012) teaches a method of manufacturing an ion trap device (page 575 methods section), the method comprising: 
forming an electrode pattern including a first RF electrode rail, a second RF electrode rail, at least one first DC electrode, and at least one second DC electrode arranged with reference to a predetermined position of an ion trapping zone () by 
forming a through hole in the semiconductor substrate at a position corresponding to the ion trapping zone (through hole width of 340 microns best seen in figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881